     Case 1:20-cv-00062-HSO-RPM Document 1 Filed 02/18/20 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

URSULA COLLIER,

                                                                PLAINTIFF

VERSUS                                CIVIL ACTION NO. _________________
                                                        1:20-cv-62-LG-RHW

                                                                DEFENDANT


SOUTHERN FINANCIAL SYSTEMS, INC.,
a Mississippi corporation,


                                 COMPLAINT

                         JURY TRIAL REQUESTED

      NOW COMES THE PLAINTIFF, URSULA COLLIER, BY AND

THROUGH COUNSEL, Jacob R. Burns, and for her Complaint against the

Defendant, pleads as follows:



                      PARTIES, JURISDICTION AND VENUE

   1. This court has jurisdiction under the Fair Debt Collection Practices Act

      (“FDCPA”), 15 U.S.C. §1692k(d) and 28 U.S.C. §§1331,1337.
  Case 1:20-cv-00062-HSO-RPM Document 1 Filed 02/18/20 Page 2 of 5




2. The transactions and occurrences which give rise to this action occurred in

   the City of Moss Point, Jackson County, Mississippi.

3. Venue is proper in the Southern District of Mississippi, Southern Division.

4. Plaintiff is a natural person residing in City of Moss Point, Jackson County,

   Mississippi.

5. The Defendant to this lawsuit is Southern Financial Systems, Inc., which is a

   Mississippi corporation that conducts business in the State of Mississippi.

                       GENERAL ALLEGATIONS

6. Defendant is attempting to collect a consumer type debt allegedly owed by

   Plaintiff to Singing River Health System, in the amounts of $909.00 and

   $296.00 (“the alleged Debts).

7. Plaintiff disputes the alleged Debts.

8. On July 23, 2019, Plaintiff obtained her Equifax and Trans Union credit

   disclosures. While reviewing her credit disclosures, she noticed Defendant

   reporting the alleged Debts.

9. On or about October 1, 2019, Plaintiff sent Defendant a letter disputing the

   alleged Debt.

10.On November 27, 2019, Plaintiff obtained her Equifax and Trans Union

   credit disclosures, which showed that Defendant failed or refused to flag the
  Case 1:20-cv-00062-HSO-RPM Document 1 Filed 02/18/20 Page 3 of 5




   account reflected by the alleged Debt as disputed, in violation of the

   FDCPA.

11. In the credit reporting industry, data furnishers, such as the Defendant,

   communicate electronically with the credit bureaus.

12. Defendant had more than ample time to instruct Equifax and Trans Union to

   flag its trade line as Disputed.

13. Defendant’s inaction to have its trade line on Plaintiff’s credit reports

   flagged as disputed was either negligent or willful.

14. Plaintiff suffered pecuniary and emotional damages as a result of

   Defendant’s actions. Her credit reports continue to be damaged due to the

   Defendant’s failure to properly report the associated trade line.


VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT

15. Plaintiff reincorporates the preceding allegations by reference.

16. At all relevant times, Defendant, in the ordinary course of its business,

   regularly engaged in the practice of collecting debts on behalf of other

   individuals or entities.

17. Plaintiff is a "consumer" for purposes of the FDCPA, and the account at

   issue in this case is a consumer debt.
     Case 1:20-cv-00062-HSO-RPM Document 1 Filed 02/18/20 Page 4 of 5




   18. Defendant is a "debt collector" under the Fair Debt Collection Practices Act

      ("FDCPA"), 15 U.S.C. §1692a(6). Defendant's foregoing acts in attempting

      to collect this alleged debt violated the 15 U.S.C. §1692e(8) by

      communicating to any person credit information, which is known to be false

      or should be known to be false, including failure to report a disputed debt as

      disputed.

   19. To date, and a direct and proximate cause of the Defendant’s failure to

      honor its statutory obligations under the FDCPA, the Plaintiff has continued

      to suffer from a degraded credit report and credit score.

   20. Plaintiff has suffered economic, emotional, general, and statutory damages

      as a result of these violations of the FDCPA.

   21. Plaintiff therefore requests that this court grant her a judgment against

      Defendant for actual damages, costs, interest, and attorneys’ fees.

                     PRAYER FOR JUDGMENT RELIEF


   Accordingly, Plaintiff prays that the Court grant her the following relief against

the Defendant:

   a. Actual damages;

   b. Statutory damages; and
      Case 1:20-cv-00062-HSO-RPM Document 1 Filed 02/18/20 Page 5 of 5




   c. Statutory costs and attorneys’ fees.

       Plaintiff further prays for any and all relief not prayed for this Court should

see fit to grant.

                                     JURY DEMAND

       Plaintiff hereby demands a trial by Jury.



       DATED: February 18, 2020.




                                               Respectfully submitted,

                                                /s/Jacob R. Burns​________
                                               Jacob R. Burns
                                               MSB # 104695
                                               P.O. Box 2159
                                               Pascagoula, MS 39569-2159
                                               jacob.richard.burns@gmail.com
                                               (228) 623-5676
                                               facsimile: none
